DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 9/17/21, amended claim(s) 22 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claim(s) 1, 3-8, and 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,769,215 to Ehrenkranz in view of U.S. Patent No. 4,494,581 to Gordon.
For claim 1, Ehrenkranz discloses a specimen collection container (Abstract) comprising:
a first chamber (chamber defined by 16) (Fig. 3A) configured to (Examiner’s Note: functional language, i.e., capable of) collect and maintain a fluid for testing (as can be seen in Figs. 1-5), the first chamber having an open top portion (as can be seen in Fig. 3A), a sidewall (as can be seen in Fig. 3A), and a bottom portion at a location that is oppositely disposed from the open top portion (as can be seen in Fig. 3A);
a second chamber (chamber defined by 18) (Fig. 3A) having a top (as can be seen in Fig. 3A), a closed bottom (as can be seen in Fig. 3A), and a sidewall (as can be seen in Fig. 3A);
a valve (40) (Fig. 3A) (col. 4, lines 39-42) disposed between the first chamber and the second chamber (as can be seen in Fig. 3A), the valve adjacent the top of the second chamber (as can be seen in Fig. 3A) and the bottom of the first chamber (as can be seen in Fig. 3A) and transitionable from an open position which permits fluid communication between the first chamber and the second chamber (position shown in Fig. 3A) to a closed position which maintains fluid isolation between the first chamber and the second chamber (position shown in Fig. 3B); and
a removable lid (17) (Fig. 5) adapted to cover the open top portion of the first chamber to prevent the fluid from leaking from the first chamber (col. 3, lines 35-40),

Ehrenkranz does not expressly disclose an expandable material having one surface disposed adjacent to the closed bottom of the second chamber, the expandable material being expandable to transition the valve from the open position to the closed position, such that at the closed position, the valve is located adjacent the top of the second chamber and closes the bottom portion of the first chamber and the one surface of the expandable material remains adjacent to the closed bottom of the second chamber.
However, Gordon teaches an expandable material (25, 50, or 62) (Figs. 3-8) having one surface disposed adjacent to the closed bottom of a second chamber (as can be seen in Figs. 3-8), the expandable material being expandable to transition a valve from an open position to a closed position, (col. 5, lines 33-37) (also see generally col. 5, lines 8-52) such that at the closed position, the valve is located adjacent the top of the second chamber (as can be seen in Figs. 3-8) and closes the bottom portion of a first chamber (as can be seen in Figs. 3-8) and the one surface of the expandable material remains adjacent to the closed bottom of the second chamber (see, for example, 62 in Fig. 7) (also see 50 of “pellet, powder or block form,” col. 7, lines 57-59)
It would have been obvious to a skilled artisan to modify Ehrenkranz to include an expandable material having one surface disposed adjacent to the closed bottom of the second chamber, the expandable material being expandable to transition the valve from the open position to the closed position, such that at the closed position, the valve is located adjacent the top of the second chamber and closes the bottom portion of the first chamber and the one surface of the expandable material remains adjacent to the closed bottom of the second chamber, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that produces a force 
For claim 3, Ehrenkranz further discloses wherein the valve comprises: a channel extending between the first chamber and the second chamber (unlabeled, but generally where reference numeral “40” is pointing to in Fig. 3A).
Ehrenkranz does not expressly disclose wherein the expandable material is capable of absorbing a predetermined volume of fluid and expanding to engage with the channel thereby transitioning the valve to the closed position.
However, Gordon teaches wherein the expandable material is capable of absorbing a predetermined volume of fluid and expanding to engage with the channel thereby transitioning the valve to the closed position (see Figs. 3-8, but particularly Fig. 8) (col. 5, lines 33-37) (also see generally col. 5, lines 8-52).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein the expandable material is capable of absorbing a predetermined volume of fluid and expanding to engage with the channel thereby transitioning the valve to the closed position, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that produces a force against a valve (i.e., displacement of a solid vs. expansion of a solid, or at least semi-solid, structure) that would lead to the predictable result of moving the valve from an open position to a closed position.
For claim 4, Ehrenkranz does not expressly disclose wherein the valve comprises: a float which engages the channel when the valve is transitioned from the open position to the closed position (col. 4, lines 39-45).
For claim 5, Ehrenkranz further discloses wherein a portion of the float initially seals the channel (col. 4, lines 42-53) (also see col. 7, lines 19-47), and wherein fluid passing from the first chamber to the 
For claim 6, Ehrenkranz des not expressly disclose wherein upon absorption of the predetermined volume of fluid, the expandable material has an expanded height, and wherein when expandable material is at the expanded height, the expandable material acts on the valve.
However, Gordon teaches wherein upon absorption of the predetermined volume of fluid, the expandable material has an expanded height (col. 8, lines 60-65), and wherein when expandable material is at the expanded height, the expandable material acts on the valve (col. 8, lines 60-65).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein upon absorption of the predetermined volume of fluid, the expandable material has an expanded height, and wherein when expandable material is at the expanded height, the expandable material acts on the valve, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that is responsible for the predictable result of closing the valve.
For claim 7, Ehrenkranz, as modified, further discloses a gasket (50) such that expansion of the expandable material positions the gasket to transition the valve (as can be seen in Figs. 3A and 3B).
For claim 8, Ehrenkranz does not expressly disclose wherein the expandable material is a sponge.
However, Gordon teaches wherein the expandable material is a sponge (as can be seen in Fig. 7).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein the expandable material is a sponge, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that produces a force against a valve (i.e., displacement of a solid vs. expansion of a solid, or at least semi-solid, structure) that would lead to the predictable result of moving the valve from an open position to a closed position.
For claim 22, Ehrenkranz further discloses wherein the closed bottom of the second chamber comprises a support structure (30) (Figs. 3A, 3B, and 4).
Ehrenkranz does not expressly disclose wherein the one surface of the expandable material is positioned adjacent to this support structure.
However, Ehrenkranz teaches that the support structure is located at the bottom of the second chamber (as can be seen in Figs. 3A, 3B, and 4).
Additionally, Gordon teaches that the expandable material is located at the bottom of the second chamber (see Figs. 3-8).
Therefore, it would have been obvious to a skilled artisan to modify Ehrenkranz wherein the one surface of the expandable material is positioned adjacent to this support structure, in view of the teachings of Gordon, because both the support structure and the expandable material, from the respective references, are located at the bottom of the second chambers.  Additionally, placing the expandable material on the support structure would locate the expandable material so that it could come into contact with the lowest point of the valve in the position shown in Fig. 3A).
For claim 23, Ehrenkranz further discloses wherein the support structure is configured to elevate the expandable material (as can be seen in Figs. 3A, 3B, and 4) and permit fluid absorption into the one surface of the expandable material (as can be seen in Figs. 3A, 3B, and 4).
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz in view of Gordon, and further in view of U.S. Patent No. 4,873,193 to Jensen et al. (hereinafter “Jensen”).
For claim 2, Ehrenkranz and Gordon do not expressly disclose wherein the first chamber comprises a fluid volume indicator to show an amount of fluid contained within the first chamber.
However, Jensen teaches wherein a first chamber comprises a fluid volume indicator (56) (Figs. 3 and 4) to show an amount of fluid container within the first chamber (col. 5, lines 1-13).
.
Claim(s) 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz in view of Gordon, and further in view of U.S. Patent Application Publication No. 2007/0270708 to Hung et al. (hereinafter “Hung”).
For claim 9, Ehrenkranz does not expressly disclose a port, wherein fluid is maintained in the first chamber when the valve is in the closed position and the fluid is inaccessible from the first chamber via the valve when the valve is in the closed position.
However, Gordon teaches a port (31 and/or 57), wherein fluid is maintained in the first chamber when the valve is in the closed position (as can be seen in Figs. 3-4 and 8) (col. 6, lines 29-44) and the fluid is inaccessible from the first chamber via the valve when the valve is in the closed position (as can be seen in Figs. 3-4 and 8) (col. 6, lines 29-44).
It would have been obvious to a skilled artisan to modify Ehrenkranz to include a port, wherein fluid is maintained in the first chamber when the valve is in the closed position and the fluid is inaccessible from the first chamber via the valve when the valve is in the closed position, in view of the teachings of Gordon, for the obvious advantage of draining an sample if overflow were to occur or so that another sample may be introduced into the device.
Ehrenkranz and Gordon do not expressly disclose a port having a closed position, wherein the fluid is maintained in the first chamber when the port is in the closed position and the fluid is inaccessible from the first chamber via the port when the port is in the closed position.
However, Hung teaches a port (“outflow port,” para [0090]) having a closed position (para [0090]), wherein the fluid is maintained in the first chamber when the port is in the closed position (para 
It would have been obvious to a skilled artisan to modify Ehrenkranz to include a port having a closed position, wherein the fluid is maintained in the first chamber when the port is in the closed position and the fluid is inaccessible from the first chamber via the port when the port is in the closed position, in view of the teachings of Hung, for the obvious advantage of being able to close the ports so that fluid is not drained at a time when it cannot be collected in a receptacle.
For claim 11, Ehrenkranz, as modified, further discloses wherein the port is disposed within the sidewall of the first chamber (as can be seen in Figs. 3-4 of Gordon) (Examiner’s Note: the chamber to include the negative space defined by both elements 30 and 52 under this construction).
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz in view of Gordon and Hung, and further in view of U.S. Patent Application Publication No. 2005/0131361 to Miskie.
For claim 10, Ehrenkranz, Gordon, and Hung do not expressly disclose wherein the port comprises: a nozzle defining a channel between the first chamber and an exterior of the specimen collection container; and a septum covering the channel which transitions the port from the closed position to the open position to allow removal of the fluid sample from the first chamber.
However, Miskie teaches wherein the port comprises: a nozzle defining a channel between the first chamber and an exterior of the specimen collection container (as can be seen in Fig. 1); and a septum (32) (also see turn valve in Fig. 1, which would be understood by a skilled artisan to close the valve with a septum) covering the channel which transitions the port from the closed position to the open position to allow removal of the fluid sample from the first chamber (as can be seen in Fig. 1) (also see para [0046] and [0047]).
.
Claim(s) 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz in view of Gordon, and Hung, and further in view of U.S. Patent No. 7,674,434 to Sakal et al. (hereinafter “Sakal”).
For claims 13 and 14, Ehrenkranz, Gordon, and Hung do not expressly disclose wherein the port comprises a needle having an external tip, an internal tip adjacent the first chamber, and a needle cannula extending between the external tip and the internal tip, wherein fluid access to the first chamber is established through the needle cannula, wherein the external tip of the needle is recessed with respect to an external surface of the collection container.
However, Sakal teaches wherein the port comprises a needle having an external tip, an internal tip adjacent the first chamber, and a needle cannula extending between the external tip and the internal tip, wherein fluid access to the first chamber is established through the needle cannula (col. 1, lines 57-62 and col. 14, lines 37-49) (also see claims 1 and 5), wherein the external tip of the needle is recessed with respect to an external surface of the collection container (col. 1, lines 57-62 and col. 14, lines 37-49) (also see claims 1 and 5).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein the port comprises a needle having an external tip, an internal tip adjacent the first chamber, and a needle cannula extending between the external tip and the internal tip, wherein fluid access to the first chamber is .
Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz in view of Gordon, and further in view of U.S. Patent Application Publication No. 2011/0204084 to Aronowitz.
For claim 21, Ehrenkranz and Gordon discloses wherein the one surface of the expandable material is secured to the closed bottom of the second chamber.
However, Aronowitz teaches a material (i.e., “light curing acrylate adhesive, e.g., ECCOBOND™ UV 9110, para [0142]) that can be used to secure an expandable material to a surface that forms a chamber of a sample collection device (para [0142]).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein the one surface of the expandable material is secured to the closed bottom of the second chamber, in view of the teachings of Aronowitz, for the obvious advantage of not having the expandable material slip.
Allowable Subject Matter
Claim(s) 12 is/are allowed.
Response to Arguments
Applicant’s arguments filed 9/17/21 have been fully considered.
With respect to the 112 rejection(s), Applicant’s amendments and arguments are persuasive and thus the rejection(s) is/are withdrawn.
With respect to the 103 rejection(s), Applicant’s arguments will be treated in the order they were presented.
With respect to Ehrenkranz and Gordon, the argument concerning rendering Ehrenkranz unsatisfactory for its intended purpose seems incomplete.  That is, there is no explanation why an absorbent material in the second chamber would cause the urine sample that is being deposited in the second chamber to become contaminated.  Why does an absorbent material make the urine sample, which is otherwise intact, all of sudden contaminated?  The examiner was unable to make this logical jump.  Additionally, why does “most, if not all of the urine being absorbed by the absorbent material” have to be true?  Does Applicant have evidence of how much urine is being deposited into the second chamber and the absorption capacity that would result in this statement being unequivocally true?  It seems that the argument is speculation without such evidence.
With respect to Ehrenkranz, Gordon, and Jesse, it would be beneficial to have such an indicator because it could warn/indicate to a user whether the first chamber was about to overflow.  Although the second chamber is collecting the sample, urine will still be collected in the first chamber once the trap door is closed and if urine continues to be collected once the trap door is closed, a volume indicator would be very beneficial.
With respect to Ehrenkranz, Gordon, and Koble, Applicant’s argument are rendered moot by the new grounds of rejection.
With respect to Ehrenkranz, Gordon, and Hung, Hung teaches that the port can be open and/or closed (para [0090]).  So it’s possible to have the ports op/closed at different points in use of the device.
With respect to Ehrenkranz, Gordon, and Miskie, the modification is not trying to trap fluid in the first chamber, it’s actually trying to do the opposite (release fluid from the first chamber) by allowing for the removal of excess fluid after the trap door have been shut (and therefore any excess fluid is contained in the first chamber).  As far as the recitations in claim 1 regarding the valve, Miskie is not relied upon for teaching any of those limitations in claim 1.  Miskie is relied upon for teaching the subject matter of claim 10.
With respect to Ehrenkranz, Gordon, and Sakal, the fact that Ehrenkranz does not recognize such an advantage does not negate the advantage that is provided by Sakal (as all motivations do not necessarily need to come from a primary reference).  As discussed above, excess fluid may be removed and it would be advantageous to be able to take multiple samples.  One example would be to compare/contrast the samples between the two chambers.
With respect to Ehrenkranz, Gordon, and Aronowitz, it’s not clear how Aronowitz renders Ehrenkranz unsatisfactory for its intended purpose.  Ehrenkranz wants to collect samples.  Aronowitz wants to collect samples.  It doesn’t seem that the fact that Aronowitz wants to collect saliva samples (versus Ehrenkranz wanting to collect urine samples) is going to effect the gluing of expandable material to a chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791